Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18              Page 1 of 20 PageID 10646


                                      UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

RALPH S. JANVEY, in his capacity as                 §
Court-appointed receiver for the Stanford           §
Receivership Estate; PAM REED;                      §
SAMUEL TROICE; and MICHOACAN                        §
TRUST; individually and on behalf of a              §
class of all others similarly situated,             §
                           Plaintiffs,              §     CIVIL ACTION NO. 3:12-cv-04641-N
                                                    §
v.                                                  §
                                                    §
GREENBERG TRAURIG, LLP;                             §
HUNTON & WILLIAMS, LLP; AND                         §
YOLANDA SUAREZ,                                     §
                Defendants.                         §

                RECEIVER’S RESPONSE TO GREENBERG TRAURIG’S
                  MOTION TO COMPEL BETTER RESPONSES TO
          INTERROGATORIES 1, 2, 3, AND 4 AND TO COMPEL DISCLOSURE OF
                    DOCUMENTS REQUIRED UNDER RULE 26




 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                                             Page 2 of 20 PageID 10647


                                                  TABLE OF CONTENTS

 I.        INTRODUCTION ...............................................................................................................1

 II.       ARGUMENT .......................................................................................................................3

           A.        Greenberg’s contention interrogatories are overly broad and burdensome. ............3

                     1.         The Receiver’s responses are sufficient. ......................................................5

                     2.         If further discovery is ordered, the Court should postpone answers
                                to the interrogatories until after the completion of depositions. ................11

           B.        The Receiver has provided sufficient detail as to alleged damages.......................12

           C.        The Receiver’s identification of trial exhibits is work product not
                     discoverable until 45 days before trial per the court’s scheduling order. ..............13

 III.      CONCLUSION ..................................................................................................................15




                                                                     ii
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                                         Page 3 of 20 PageID 10648


                                              TABLE OF AUTHORITIES

                                                                                                                           Page(s)
 CASES

 Arnstadt v. United States Brass Corp.,
    919 S.W.2d 644 (Tex. 1996)....................................................................................................12

 B. Braun Med. Inc. v. Abbott Labs.,
     155 F.R.D. 525 (E.D. Pa. 1994) ...............................................................................................11

 Fischer & Porter Co. v. Tolson,
     143 F.R.D. 93 (E.D. Pa. 1992) .................................................................................................11

 Hiskett v. Wal-Mart Stores, Inc.,
    180 F.R.D. 403 (D. Kan. 1998)..................................................................................................4

 IBP, Inc. v. Mercantile Bank of Topeka,
    179 F.R.D. 316 (D. Kan. 1998)..................................................................................................4

 In re Convergent Tech. Sec. Litig.,
     108 F.R.D. 328 (N.D. Cal. 1985) .................................................................................3, 4, 5, 11

 In re Int’l Sys. And Controls Corp.,
     693 F.2d 1235, 1240 (5th Cir. 1982) .......................................................................................13

 Lakes of Rosehill Homeowners Ass’n v. Jones,
    552 S.W.3d 414 (Tex. App.—Houston [14th Dist.] 2018) ......................................................12

 Landers v. East Texas Salt Water Disposal Co.,
    151 Tex. 251, 248 S.W.2d 731 (1952).....................................................................................12

 Lawrence v. First Kansas Bank & Trust,
    169 F.R.D. 657 (D. Kan. 1996)..................................................................................................4

 Lucero v. Valdez,
    240 F.R.D. 591 (D. New Mexico 2007) ....................................................................................4

 McCarthy v. Paine Webber Group,
   168 F.R.D. 448 (D. Conn. 1996)..............................................................................................11

 Moses v. Halstead,
   236 F.R.D. 667 (D. Kan. 2006)..................................................................................................4

 Nguyen v. Excel Corp.,
    197 F.3d 200 (5th Cir. 1999) ...................................................................................................13

 Roberts v. Heim,
    130 F.R.D. 424 (N.D. Cal. 1989) ...............................................................................................3
                                                     iii
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                                               Page 4 of 20 PageID 10649


 SEC v. Cuban,
    2013 U.S. Dist. LEXIS 3716 (N.D. Tex. 2013) .......................................................................13

 Storie v. United States,
     793 F. Supp. 221 (E.D. Mo. 1992)...........................................................................................11

 RULES

 FED. R. CIV. P. 26(b)(3)(A)(ii) .......................................................................................................13

 FED. R. CIV. P. 26(b)(3)(B) ............................................................................................................13

 FED. R. CIV. P. 33(a)(2) ....................................................................................................................3

 FED. R. CIV. P. 33(c).......................................................................................................................11




                                                                      iv
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                   Page 5 of 20 PageID 10650


                                      I.     INTRODUCTION

           Greenberg served contention interrogatories asking the Receiver to provide information

 about its claim that Greenberg aided and abetted breaches of fiduciary duty, such as who

 breached the duty, to whom the duty was owed, what Greenberg Traurig did to participate and

 what specific damages were caused by each breach. Greenberg also sought similar information

 about the Receiver’s negligence claim.

           The Receiver objected to the interrogatories as overly broad and burdensome but

 answered with the information which he had, indicating that his responses would be

 supplemented as discovery progressed. He also filed a 167-page complaint detailing his claims

 in great detail, including who breached what duty, what Greenberg did to participate, when, and

 how. As for damages, the Receiver identified a $5.9 billion SEC judgment against SIBL and

 SGC that he contends forms the basis for the entities’ increased liability damages and indicated

 that his response would be supplemented by expert testimony when expert disclosures are due in

 March 2019.

           Greenberg contends that the Receiver’s responses are inadequate and seeks to compel.

 Greenberg alleges that the “Receiver cannot now candidly say that he does not know what

 conduct of Stanford wrongdoers constituted the breaches Greenberg supposedly participated in.”

 (Motion at 1). But the Receiver has said no such thing. As the Appendix amply illustrates,

 attached to the Receiver’s responses is a six page exhibit listing 64 instances of Stanford’s illicit

 activities and Greenberg’s knowledge of and assistance with those illicit activities. Greenberg

 App. 29-34.

           Greenberg argues that “[t]o the extent that some interrogatories seek a specification of

 what Greenberg supposedly did to knowingly participate in that wrongdoing, Rule 33 requires


                                                  1
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                     Page 6 of 20 PageID 10651


 that the Receiver must say unequivocally what he knows and contends at the time, subject to

 possible supplementation later.” That is precisely what the Receiver has done.

           Greenberg complains that “Greenberg needs to know what it is accused of so it can

 meaningfully defend itself.” To read Greenberg’s motion one would think that the Receiver filed

 a “bare bones” pleading and refused to answer discovery so that it is a mystery what Greenberg

 did wrong. As even a cursory perusal of the Complaint and the Receiver’s discovery responses

 illustrates, Greenberg has been provided chapter and verse about its misdeeds. Further, much of

 the evidence about Greenberg’s alleged misbehavior is within Greenberg’s custody and control.

 Greenberg’s real complaint is not that the Receiver has failed to provide substantive responses to

 discovery; rather Greenberg is complaining that the Receiver’s responses include language

 indicating that his answers are not definitive and that the Receiver may supplement when he

 discovers additional facts through the discovery process. But a party has no obligation in

 discovery responses to marshal every fact it will rely on to support its case at trial.

           Greenberg asserts three areas of purported noncompliance.

           First, Greenberg complains of the Receiver’s Response to Interrogatories 1 and 2 stating

 “The Receiver must, under Rule 11, have someone and something in mind in alleging what he

 did; and Greenberg is entitled to know who and what that was.” (Motion at 3). Indeed, the

 Receiver did have someone and something in mind and he told Greenberg in his responses who

 and what that was. In response to interrogatories 1 and 2 as to fiduciary duty, the Receiver

 identified: what duty was breached (No. 1), who breached the duty (2a), to whom the duty was

 owed (2b), how Greenberg participated (2c), how Greenberg’s participation was knowing (2d),

 who at Greenberg participated (2e), when (2f) and specific damages caused by each breach. The




                                                   2
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                       Page 7 of 20 PageID 10652


 Receiver named names, gave specific instances of conduct (64 separate entries on Ex. A to the

 Receiver’s Interrogatory Responses), and provided dates.

           Second, the Receiver did not refuse to provide a damages number.                  The Receiver

 identified a specific damage number and the source of that number—the $5.9 billion judgment

 the SEC obtained against SIBL and SGC which increased liabilities to the estates of those

 entities. He has told Greenberg what he knows at this time. A further breakdown, if any, awaits

 expert reports which he will produce on March 1, 2019 as ordered in the scheduling order.

           Third, Greenberg says the Receiver must identify and produce documents he relied on to

 file the complaint. The Receiver has already done that. See Snyder declaration at App. 5. But

 now Greenberg wants an advance copy of the Receiver’s actual Trial Exhibits, which the

 Receiver’s counsel prepared at the outset of discovery in the case as part of their general trial

 strategy.      The vast majority of the documents underlying the Receiver’s Trial Exhibits come

 from Greenberg’s own files, and the remainder of the documents have already been produced to

 Greenberg – just not with Plaintiff’s Trial Exhibit stickers. Id. But Greenberg is not entitled to

 an advance preview of the Receiver’s actual Trial Exhibits that his counsel prepared for use at

 trial and with out of state videotaped witness depositions —which is protected work product—

 until 45 days before trial as set forth in the Court’s Scheduling Order. App. 9.

           The Receiver has complied with his discovery obligations; the motion should be denied.

                                            II.    ARGUMENT

 A.        Greenberg’s contention interrogatories are overly broad and burdensome.

           Federal Rule of Civil Procedure 33(a)(2) provides:

                     Scope. An interrogatory may relate to any matter that may be
                     inquired into under Rule 26(b).           An interrogatory is not
                     objectionable merely because it asks for an opinion or contention
                     that relates to fact or the application of law to fact, but the court
                     may order that the interrogatory need not be answered until
                                                       3
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                      Page 8 of 20 PageID 10653


                     designated discovery is complete, or until a pretrial conference or
                     some other time.

 FED. R. CIV. P. 33(a)(2).

           Courts have criticized the use of contention interrogatories, especially if they are broadly

 drafted and served early on in the discovery process. See Roberts v. Heim, 130 F.R.D. 424, 427-

 28 (N.D. Cal. 1989); In re Convergent Tech. Sec. Litig., 108 F.R.D. 328, 333-39 (N.D. Cal.

 1985). Contention interrogatories that systematically track all of the allegations in an opposing

 party’s pleadings, and that ask for “each and every fact” and application of law to fact that

 supports the party’s allegations, are an abuse of the discovery process because they are overly

 broad and unduly burdensome. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321

 (D. Kan. 1998); In re Convergent, 108 F.R.D. at 338; Moses v. Halstead, 236 F.R.D. 667, 674

 (D. Kan. 2006) (“[T]his Court has made it clear that such ‘contention interrogatories’ are overly

 broad and unduly burdensome on their face if they seek ‘all facts’ supporting a claim or defense,

 such that the answering party is required to provide a narrative account of its case.”). Contention

 interrogatories should not require a party to provide the equivalent of a narrative account of its

 case, including every evidentiary fact, details of testimony of supporting witnesses, and the

 contents of supporting documents. See Lucero v. Valdez, 240 F.R.D. 591, 593 (D. New Mexico

 2007); Hiskett v. Wal-Mart Stores, Inc., 180 F.R.D. 403, 404 (D. Kan. 1998); Lawrence v. First

 Kansas Bank & Trust, 169 F.R.D. 657, 663 (D. Kan. 1996).

           As several courts have noted, to require a party to marshal every fact to support its

 contentions is disproportionate:

                     To require specifically “each and every” fact and application of
                     law to fact, however, would too often require a laborious, time-
                     consuming analysis, search, and description of incidental,
                     secondary, and perhaps irrelevant and trivial details. The burden to
                     answer then outweighs the benefit to be gained. Other discovery

                                                      4
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                         Page 9 of 20 PageID 10654


                     procedures, such as depositions and production of documents,
                     better address whatever need there be for that kind of secondary
                     detail.

 IBP, Inc. v. Mercantile Bank, 179 F.R.D. 316, 321 (D. Kan. 1998).

           This is especially so when—as here—detailed pleadings are sufficient to put the

 defendant on notice of facts supporting the plaintiff’s claims and the defendant has full access to

 information about its own behavior since it is that behavior that gives rise to plaintiff’s claims:

                     [T]here is substantial reason to believe that the early knee jerk
                     filing of sets of contention interrogatories that systematically track
                     all the allegations in an opposing party’s pleadings is a serious
                     form of discovery abuse. Such comprehensive sets of contention
                     interrogatories can be almost mindlessly generated, can be used to
                     impose great burdens on opponents, and can generate a great deal
                     of counterproductive friction between parties and counsel.
                     Moreover, at least in cases where defendants presumably have
                     access to most of the evidence about their own behavior, it is not at
                     all clear that forcing plaintiffs to answer these kinds of questions,
                     early in the pretrial period, is sufficiently likely to be productive to
                     justify the burden that responding can entail.

 In re Convergent Tech. Sec. Litig., 108 F.R.D. 328, 337 (N.D. Cal. 1985).

           Interrogatories 1 through 4 are overly broad and burdensome if—as Greenberg urges—

 they require marshaling of all the evidence in the case.

           1.        The Receiver’s responses are sufficient.

                     a.        Breaches of Fiduciary Duty.

                     In response to Interrogatory No. 1 (identify breaches of fiduciary duty) the

 Receiver did not fail to specify breaches of fiduciary duty. He expressly identified the following

 breaches:

                     •    causing the Stanford entities to violate securities and other laws and
                          engage in fraud;

                     •    causing the sale of unregistered securities from the United States;

                     •    approving fraudulent marketing materials for SIBL;
                                                        5
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                          Page 10 of 20 PageID 10655


                     •    evading proper U.S. regulation of his entities’ activities while
                          fraudulently creating and fostering a false image that the Stanford
                          entities were based in the U.S. and compliant with U.S. laws;

                     •    corrupting and co-opting the Antiguan government, in violation of the
                          Foreign Corrupt Practices Act (“FCPA”), to evade and avoid
                          regulation of his illegal securities sales activities without disclosing the
                          lack of regulation to investors.;

                     •    assisting Allen Stanford to cause the Stanford entities to violate laws;

                     •    concealing and obfuscating the illegality and/or fraudulent nature of
                          SIBL’s conduct by evading and obstructing regulatory investigations
                          by U.S. regulators, including the SEC, the NASD/FINRA, the OCC,
                          Federal Reserve, Treasury Department, and state regulators;

                     •    causing SIBL, Stanford Group Company (“SGC”), Stanford Trust
                          Company (“STC”), and Stanford Fiduciary Investor Services (“SFIS”)
                          to market and sell the SIBL CDs in and from the U.S. in violation of
                          U.S. laws, including the Investment Company Act and the Investment
                          Advisers Act, and in violation of said entities’ duties and obligations
                          owed to their customers as a U.S. licensed broker dealer, investment
                          adviser and/or trust company;

                     •    causing SIBL, SGC, STC and SFIS to market and sell SIBL CDs to
                          customers through fraud;

                     •    promoting and continuing to allow SGC, STC and SFIS financial
                          advisers to recommend to their clients to invest in the SIBL CDs, and
                          not directing said entities to cease all sales of SIBL CDS until said
                          officers and directors could ensure that said sales of unregistered
                          securities were fully compliant with U.S. laws;

                     •    the failure to direct that SGC, STC and SFIS disclose to investors that
                          SIBL CDs were unregistered securities that were being offered in
                          violation of U.S. laws, and that Allen Stanford had corrupted and co-
                          opted the Antiguan Government in violation of the FCPA in order to
                          evade regulation of his activities;

                     •    failure to demand the SIBL marketing materials disclose the above
                          facts;

                     •    efforts to conceal and obfuscate the illegality or fraudulent nature of
                          Stanford’s conduct by evading and obstructing regulatory
                          investigations by U.S. regulators, including the SEC, the
                          NASD/FINRA, the OCC, the Federal Reserve and state regulators;

                                                         6
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                       Page 11 of 20 PageID 10656


                     •    Stanford’s conduct that formed the basis of his criminal conviction and
                          judgment;

                     •    enabling the violations of securities laws set forth in the SEC’s
                          Judgment against SIBL and SGC [See N.D. Tex. Case No. 3:09-cv-
                          00298-N, Doc. 1858;

                     •    causing SIBL and other Stanford entities to violate U.S. laws,
                          including but not limited to the Investment Company Act and the
                          FCPA;

                     •    by using SIBL and other Stanford entities to commit securities fraud;

                     •    by misappropriating SIBL funds for purposes of funding or investing
                          in other Stanford-owned entities and/or ventures, including loans to the
                          Antiguan Government and bribes to Antiguan Government officials in
                          violation of the FCPA, without disclosure of same to investors and
                          regulators;

                     •    failure to make reasonable use of the confidence placed in him by
                          SIBL and other Stanford entities;

                     •    failure to use the degree of care that a person of ordinary prudence
                          would exercise under the same or similar circumstances in his capacity
                          as an officer and director of SIBL and other Stanford entities;

                     •    failure to act with the utmost good faith and scrupulous honesty
                          towards SIBL and other Stanford entities;

                     •    knowingly participating in illegal activity by and through SIBL and
                          other Stanford entities;

                     •    failing to use his uncorrupted business judgment for the sole benefit of
                          IBL and other Stanford entities;

                     •    all allegations in the Complaint with respect to the misconduct of the
                          Stanford officers and directors;

                     •    the factual basis in Allen Stanford’s conviction and James Davis’ plea
                          agreement.

                     Greenberg App. 37-41.

                     b.        Persons who breached duties.

                               In response to Interrogatory 2a, the Receiver responded:


                                                        7
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                           Page 12 of 20 PageID 10657


                               Allen Stanford, Yolanda Suarez, Oreste Tonarelli, Juan
                               Rodriguez Tolentino, Jim Davis, James Stanford, Kenneth
                               Allen, and every other Director and Officer of SIBL, IBL,
                               GIIS, Stanford Financial Group Company, SFIS, STC and
                               SGC that served in said capacities over the years as
                               identified in said entities’ corporate records. All of said
                               Directors and Officers breached their fiduciary duties owed
                               to the Stanford entities by enabling, assisting, or failing to
                               prevent the conduct that led directly to the SEC’s Judgment
                               against SIBL and SGC. See N.D. Tex. Case No. 3:09-cv-
                               00298-N [Doc. 1858].            This Response will be
                               supplemented as discovery progresses.

                     Greenberg App. 42.

                     c.        To whom the fiduciary duties were owed.

                     In response to Interrogatory 2b, the Receiver responded:

                               SIBL, GIBL, GIIS, Stanford Financial Group Company, SGC,
                               STC, and SFIS. This Response will be supplemented as discovery
                               progresses. Greenberg App. 42.

                     d.        How Greenberg participated in the breach.

                     In response to Interrogatory 2c, the Receiver responded:

                               Greenberg participated in the breaches by assisting and enabling
                               Allen Stanford (1) to establish and implement the U.S.-based sales
                               and marketing vehicles (such as SGC, STC, and SFIS – and before
                               that GIIS) he utilized to market and sell his unregistered and
                               fraudulent securities from the U.S.; (2) to evade proper U.S.
                               regulation of his and his entities’ illegal securities sales activities;
                               (3) to corrupt and co-opt and in effect “take over” the Antiguan
                               Government so as to enable Stanford to mask and continue to grow
                               his illegal securities sales activities completely unfettered by
                               regulation; and (4) to attack and silence Stanford’s opponents or
                               anyone that investigated Stanford or attempted to expose
                               Stanford’s illegal conduct, including journalists, former
                               employees, and even U.S. Government officials.

                               For additional responses, see Exhibit “A”.

                               This Response will be supplemented as discovery
                               progresses.

                     Greenberg App. 42-43.

                                                          8
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                         Page 13 of 20 PageID 10658


                     e.        How Greenberg’s participation was knowing.

                     In response to Interrogatory 2d, the Receiver responded:

                               Plaintiffs respond that various Greenberg attorneys knew that (1)
                               Stanford was selling unregistered securities in, through and from
                               the United States, in violation of U.S. laws; (2) Stanford was not a
                               commercial bank and therefore was not exempt from the
                               Investment Company Act and was violating said Act through the
                               sale of the SIBL CDs; (3) Stanford wanted to avoid any regulation
                               of his activities despite directing the sales and marketing of his
                               unregistered securities from the U.S.; (4) Antigua was well known
                               in offshore banking circles as having one of the most corrupt
                               governments in the Caribbean and fostering a haven for illegal
                               activities; (5) Stanford moved to Antigua before his banking
                               licenses could be revoked by the Montserrat Government which
                               was cleaning up its own corrupt and illegal offshore banking
                               industry; (6) Stanford bribed and/or gave money to various
                               Antiguan Government officials – including the Prime Minister
                               Lester Bird – in violation of the FCPA, and had liens on the entire
                               tax base of the Antiguan Government through the loans to said
                               Government that Greenberg helped engineer and was using
                               Antigua as a safe haven to mask and evade regulation of his illegal
                               securities sales activities; (7) Stanford was able to use his control
                               of the Antiguan Government to appoint himself (and Greenberg
                               lawyers and other Stanford agents) to oversee the Antiguan
                               banking sector and re-write Antiguan banking laws in order to
                               insulate and protect SIBL from U.S. regulatory scrutiny and
                               interference and continue to mask his illicit conduct; (8) Stanford’s
                               loans to the Antiguan Government violated Antiguan law and were
                               likely funded by SIBL and were not disclosed to SIBL investors;
                               (9) various U.S. Government agencies and officials consistently
                               raised alarms about Stanford’s perceived violations of laws and
                               illicit conduct over the years; (10) the Government of Montserrat
                               revoked SIBL’s prior banking license in that country for, inter alia,
                               SIBL’s violations of accounting standards and unsafe banking
                               practices.

                               For additional responses, see attached Exhibit “A”.

                     Greenberg App. 43-44.




                                                         9
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                        Page 14 of 20 PageID 10659


                     f.        Each person at Greenberg who participated.

                     In response to Interrogatory 2f, the Receiver responded:

                               Carlos Loumiet, Mark Schnapp and Patrick O’Brien.              This
                               Response will be supplemented as discovery progresses.

                     Greenberg App. 44.

                     g.        When Greenberg’s participation occurred.

                     In response to Interrogatory 2f, the Receiver responded:

                               Generally between 1988 and 2001. For more specific dates, please
                               see Plaintiffs’ Complaint and attached Exhibit A. This Response
                               will be supplemented as discovery progresses.

                     Greenberg App. 44.

                     h.        Damages caused by the breach.

                     In response to Interrogatory 2g, the Receiver responded:

                               The damages the Receiver will seek at trial against Greenberg will
                               be all or a portion of the amount of the SEC’s Judgment against
                               SIBL and SGC. See N.D. Tex. Case No. 3:09-cv-00298-N [Doc.
                               1858]. The Court entered the Judgment finding SIBL and SGC
                               liable for violations of multiple securities laws, including the
                               Investment Company Act, and ordering damages against the
                               entities, jointly and severally, of $5.9 billion along with an
                               additional $861,189,969.06 in prejudgment interest. This award
                               represents increased liabilities to the estates of SIBL and SGC as a
                               result of Stanford’s primary liability. The exact amount of
                               damages, and which Stanford entity suffered those damages, is
                               being analyzed and calculated by expert witnesses. This response
                               will be supplemented at the time of expert disclosures.

                     Greenberg App. 44.

           The Receiver’s answers to interrogatories regarding negligence are similarly specific.

           Greenberg has failed to show that there is good reason to believe that additional answers

 to the above contention interrogatories will contribute meaningfully to clarify the issues in the

 case, materially advance the goals of the Federal Rules of Civil Procedure, narrow the scope of

 the dispute, set up early settlement discussions, or expose a substantial basis for a motion under
                                                 10
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                     Page 15 of 20 PageID 10660


 Rule 11 or Rule 56. Because Greenberg has not offered the kinds of showings required, because

 this is not a situation in which it is clear that there is no substance to Receiver’s claims, and

 because Greenberg has access to much of the evidence about its own misbehavior, the Court

 should require no further answers. The motion to compel should be denied.

           2.        If further discovery is ordered, the Court should postpone answers to the
                     interrogatories until after the completion of depositions.

           Courts have discretion in determining when contention interrogatories must be answered,

 and there is considerable support for deferring answers to contention interrogatories until after a

 substantial amount of discovery has been completed. See FED. R. CIV. P. 33(c); McCarthy v.

 Paine Webber Group, 168 F.R.D. 448, 450 (D. Conn. 1996). Indeed, there is considerable

 support for deferring contention interrogatories until the end of the discovery period. B. Braun

 Med. Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994); In re Convergent, 108 F.R.D. at

 336. The party serving contention interrogatories bears the burden of proving how an earlier

 response assists the goals of discovery. Fischer & Porter Co. v. Tolson, 143 F.R.D. 93, 96 (E.D.

 Pa. 1992).

           Greenberg has not met that burden. It has not shown that early answers “will contribute

 meaningfully to clarifying the issues in the case, narrowing the scope of the dispute, or setting up

 early settlement discussions, or that such answers are likely to expose a substantial basis for a

 motion under Rule 11 or Rule 56.” Fischer, 143 F.R.D. at 96; In re Convergent, 108 F.R.D. at

 339.

           Further, if the Receiver is forced to respond, it may have to articulate theories of his case

 not yet fully developed.             Storie v. United States, 793 F. Supp. 221 (E.D. Mo. 1992).

 Accordingly, and in the alternative, Greenberg’s motion to compel should be denied without



                                                     11
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                Page 16 of 20 PageID 10661


 prejudice to reasserting it after a substantial amount of discovery has been completed, including

 depositions and designations of expert witnesses.

 B.        The Receiver has provided sufficient detail as to alleged damages.

           The Receiver provided a baseline damage number based on the SEC Judgment against

 SIBL and SGC and indicated that his response on damages would be supplemented by his

 damages expert witness when said witness is designated per the Scheduling Order. Greenberg is

 not satisfied with that response and complains that the Receiver must indicate now in response to

 Interrogatories which specific act by Greenberg caused which specific damages to the Stanford

 entities. But where—as here—many acts of misconduct contribute to a single indivisible injury,

 it is not possible to segregate damages by each act of malfeasance. By its nature a Ponzi or

 securities fraud scheme like the one orchestrated by Allen Stanford involves many transactions

 and requires the participation of several tortfeasors—indeed Greenberg has recently moved to

 designate multiple parties as responsible for Stanford’s fraud under Chapter 33. See ECF 294.

           Under Texas law, where the tortious acts of two or more wrongdoers join to produce an

 indivisible injury (an injury that by its nature cannot be apportioned among them) all defendants

 are jointly and severally liable for the entire injury. Landers v. East Texas Salt Water Disposal

 Co., 151 Tex. 251, 248 S.W.2d 731, 734 (1952); Arnstadt v. United States Brass Corp., 919

 S.W.2d 644, 653 (Tex. 1996); Lakes of Rosehill Homeowners Ass’n v. Jones, 552 S.W.3d 414,

 422 (Tex. App.—Houston [14th Dist.] 2018) (“where the tortious acts of two or more

 wrongdoers join to produce an injury that by its nature cannot be apportioned with reasonable

 certainty among them, all defendants will be held jointly and severally liable for the entire

 injury”). Here one of the Receiver’s principal claims is that Greenberg participated in Stanford’s

 breaches of fiduciary duty owed to the entities like SIBL and SGC, and said claim establishes

 joint and several liability. See, e.g., Kinzbach Tool Co. v. Corbett-Wallace Corp., 138 Tex. 565,
                                                  12
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                     Page 17 of 20 PageID 10662


 160 S.W.2d 509, 514 (1942) (“It is settled law of this State that where a third party knowingly

 participates in the breach of duty of a fiduciary, such third party becomes a joint tort-feasor with

 the fiduciary and is liable as such.”). So there is no need for the Receiver to allocate damages

 among participants or theories of liability.      The Receiver has done all he needs to do by

 providing a substantive response to the damage question.

 C.        The Receiver’s identification of Trial Exhibits is work product not discoverable
           until 45 days before trial per the Court’s Scheduling Order.

           Greenberg seeks an order to compel the Receiver to produce its Trial Exhibits long before

 the time set forth in the Court’s scheduling order. As part of its trial plan for this case, the

 Receiver’s counsel spent months at the inception of discovery in this case reviewing and

 identifying and marking as “Plaintiff’s Trial Exhibits” the documents that counsel believed

 would be used at trial. One of the principal reasons the Receiver’s counsel pre-marked its Trial

 Exhibits early in the discovery process is due to the large number of witnesses who reside

 outside of Texas (several of whom are not under the control of either party) and whose testimony

 will be (and has to date been) taken by videotaped deposition that will be played to the jury at

 trial, in order to maintain consistency between the exhibits used in those out-of-state videotaped

 depositions and the exhibits ultimately admitted into evidence and presented to the jury. These

 out-of-state depositions are for all purposes trial testimony depositions, and therefore the

 Receiver’s counsel is using the Receiver’s Trial Exhibits in said depositions.

           The Receiver should not be punished by requiring early disclosure of all of his Trial

 Exhibits just because his counsel pre-selects and marks Trial Exhibits early in the discovery

 process as part of its trial strategy. Counsel’s selection of exhibits for trial involves trial strategy

 and counsel’s mental impressions and opinions about which documents are most relevant for use



                                                   13
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                  Page 18 of 20 PageID 10663


 at trial, and therefore advanced production of the Receiver’s Trial Exhibits would disclose the

 Receiver’s trial strategy and violate protected work product.

           The Federal Rules of Civil Procedure permit discovery of “ordinary work product” if a

 party shows that it has substantial need for the materials to prepare its case and cannot, without

 undue hardship, obtain their substantial equivalent by other means.               FED. R. CIV. P.

 26(b)(3)(A)(ii).        But “opinion work product”—such as what Trial Exhibits the Receiver’s

 counsel intends to use at trial —is afforded a high degree of protection: in ordering discovery of

 such materials, the court “must protect against disclosure of the mental impressions, conclusions,

 opinions, or legal theories of a party’s attorney or other representative concerning the litigation.”

 FED. R. CIV. P. 26(b)(3)(B).

           The Fifth Circuit has recognized that opinion work product is virtually undiscoverable.

 In re Int’l Sys. and Controls Corp. Sec. Litig., 693 F.2d 1235, 1240 (5th Cir. 1982) (“some courts

 have provided almost absolute protection for such materials”); Nguyen v. Excel Corp., 197 F.3d

 200, 211 (5th Cir. 1999) (“Discovery was hardly intended to enable a learned profession to

 perform its functions . . . on wits borrowed from the adversary”); see also SEC v. Cuban, 2013

 U.S. Dist. LEXIS 3716 *12 (N.D. Tex. 2013) (“Opinion work product provides ‘almost absolute

 protection’ for ‘the mental impressions, conclusions, opinions, or legal theories of a party’s

 attorney or other representatives concerning the litigation’”).

           Moreover, the Receiver has already produced to Greenberg every document referenced in

 the Complaint, the vast majority of which came from Greenberg’s own files. See Snyder

 Declaration App. 5. The Receiver also has produced every document included in his Trial

 Exhibits (just lacking the Plaintiff’s Trial Exhibit labels) that came from a source other than

 Greenberg or Hunton & Williams (Greenberg already possesses all documents from Hunton &


                                                  14
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18                    Page 19 of 20 PageID 10664


 Williams).1 Thus Greenberg already has every document in the Receiver’s Trial Exhibits;

 Greenberg just doesn’t have, and shouldn’t have, the Receiver’s actual marked Plaintiff’s Trial

 Exhibits. See Snyder Declaration App. 5. While every trial lawyer would love to get his hands

 on the Exhibits an opposing party intends to use in the depositions of the trial lawyer’s

 witnesses—which is what Greenberg is essentially asking this Court to order—the discovery

 rules do not require or condone such advanced disclosure.

           The Receiver has met his discovery obligations. There is already a Scheduling Order in

 place which dictates the timing of disclosure of Trial Exhibits and that is 45 days before trial.

 Accordingly, Greenberg’s motion to compel production of the Receiver’s Trial Exhibits should

 be denied.

                                       III.    CONCLUSION

           The motion to compel the Receiver to provide additional responses to Greenberg’s

 interrogatories and to produce his exhibit list should be denied.

 Respectfully Submitted,
 NELIGAN LLP                                         CASTILLO SNYDER
 By: /s/ Douglas J. Buncher                          By: /s/ Edward C. Snyder
 Douglas J. Buncher                                  Edward C. Snyder
 dbuncher@neliganlaw.com                             esnyder@casnlaw.com
 Republic Center                                     Jesse R. Castillo
 325 N. St. Paul, Suite 3600                         jcastillo@casnlaw.com
 Dallas, Texas 75201                                 700 N. St. Mary’s, Suite 405
 Telephone: (214) 840-5320                           San Antonio, Texas 78205
 Facsimile: (214) 840-5301                           Telephone: (210) 630-4200
                                                     Facsimile: (210) 630-4210

                                                     CLARK HILL STRASBURGER
                                                     By: /s/ Judith R. Blakeway
                                                     Judith R. Blakeway
                                                     judith.blakeway@clarkhillstrasburger.com
                                                     2301 Broadway
                                                     San Antonio, Texas 78215

 1
        Over 88% of the Receiver’s Trial Exhibits came from Greenberg’s own files or from the files of
 Hunton & Williams. See Snyder Declaration App. 3.
                                                   15
 4814-3639-9746.1/40936/0102/121118
Case 3:12-cv-04641-N-BQ Document 295 Filed 12/11/18               Page 20 of 20 PageID 10665


                                                 Telephone: (210) 250-6004
                                                 Facsimile: (210) 258-2706

                                                 By: /s/ David N. Kitner
                                                 David N. Kitner
                                                 david.kitner@clarkhillstrasburger.com
                                                 901 Main Street, Suite 4400
                                                 Dallas, Texas 75202
                                                 Telephone: (214) 651-4300
                                                 Facsimile: (214) 651-4330

                                                 ATTORNEYS FOR PLAINTIFFS


                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of December, 2018, the foregoing Motion was
 served on all counsel of record via the Court’s ECF system.

                                                     /s/ Judith R. Blakeway
                                                     Judith R. Blakeway




                                                16
 4814-3639-9746.1/40936/0102/121118
